      Case 4:18-cv-00430 Document 205-10 Filed on 09/17/20 in TXSD Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KLAIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                Defendants.




             DECLARATION OF JOSHUA H. GRABAR IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

I, Joshus H. Grabar, Esq., declare as follows:

         1.    I am a partner at Grabar Law Office. I submit this declaration in support of Plaintiff’s

motion for an award of attorneys’ fees and expenses in connection with the services rendered, and

costs and expenses incurred, in the above-captioned action (the “Action”).

         2.    My firm served as Plaintiffs’ Counsel in the Action.

         3.    The schedule attached as Exhibit 1 sets forth my firm’s total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today’s

date. The total number of hours spent by my firm during this period was 58.8, with a corresponding

total lodestar (at historical rates) of $45,570.00. This schedule was prepared from contemporaneous

daily time records prepared and maintained by my firm. In connection with representing the Plaintiffs
   Case 4:18-cv-00430 Document 205-10 Filed on 09/17/20 in TXSD Page 2 of 6




in the Action, my firm did the following: investigating the underlying factual record and developing

the legal theories of the case; drafting an initial complaint; responding to discovery served by

Defendants and coordinating with Plaintiff Hayden regarding the same; coordinating case strategy and

discovery with Plaintiffs’ co-counsel. The lodestar amount reflected in Exhibit 1 is for work performed

by attorneys and professional staff at or affiliated with my firm for the benefit of the Class. The hourly

rates for the attorneys and professional staff in my firm reflected in Exhibit 1 are the usual and

customary hourly rates historically charged by my firm in similar complex litigation matters.

        4.      My firm has expended a total of $0.00 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today’s date. These costs are set forth in the Schedule attached as Exhibit 2 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my firm.

        I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.



______________________
Joshua H. Grabar, Esq.
Partner
Grabar Law Office
     Case 4:18-cv-00430 Document 205-10 Filed on 09/17/20 in TXSD Page 3 of 6




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,        Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
               Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

               Defendants.




  EXHIBIT 1 TO THE DECLARATION OF JOSHUA H. GRABAR IN SUPPORT OF
  MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                               Reported Hours and Historical Lodestar
                                   Inception Through Today’s Date

      Name                   Position          Hours          Historical Rate          Lodestar
 Joshua H. Grabar               P               58.8             $775.00               $45,570.00




       TOTAL

Role Legend
P     Partner
S     Shareholder
SC    Senior Counsel
OF    Of Counsel
A     Associate
LC    Law Clerk
 Case 4:18-cv-00430 Document 205-10 Filed on 09/17/20 in TXSD Page 4 of 6




PL   Paralegal
I    Investigator
SA   Staff Attorney
CA   Contract Attorney
     Case 4:18-cv-00430 Document 205-10 Filed on 09/17/20 in TXSD Page 5 of 6




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                      (Consolidated)
                 Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                 Defendants.




      EXHIBIT 2 TO THE DECLARATION OF ________________ IN SUPPORT OF
     MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                                     Summary Expense Report
                                   Inception Through Today’s Date

                         Expense                        Total Amount
      Electronic Research
      (Lexis/Westlaw/PACER)
      Court Costs – Filing Fees
      Litigation Fund Contribution
      Federal Express/Overnight
      Delivery/Messengers
      Photocopies – In House
      Photocopies – Outside
      Postage
      Service of Process Fees
      Telephone/Fax
      Transportation/Meals/Lodging
      Co-Counsel Fees
      Experts/Consultant Fees
      Court Reporter Service/Hearing Transcript
      Fees
Case 4:18-cv-00430 Document 205-10 Filed on 09/17/20 in TXSD Page 6 of 6




 TOTAL EXPENSES                              $0.00
